Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  December 20, 2006                                                                                      Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
  130974(35)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices


  FIRST TENNESSEE BANK,
            Plaintiff-Appellee,
                                                                    SC: 130974
  v                                                                 COA: 266141
                                                                    Washtenaw CC: 04-001107-AV
  ROGER OTTOMAN and MARCIA                                          14-A DC: 04-1348-LT
  OTTOMAN,
           Defendants-Appellants,
  and
  BANKONE,
             Third-Party Defendant.
  ________________________________

                On order of the Chief Justice, a stipulation signed by counsel for the parties
  agreeing to the withdrawal of the motion for reconsideration is considered and the motion
  for reconsideration is DISMISSED with prejudice and without costs.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           December 20, 2006                   _________________________________________
                                                                               Clerk